Citation Nr: 0210794	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  00-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge for his 
service between March 23, 1980, and July 30, 1982, is a bar 
to VA benefits, except health care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.  The appellant, who had honorable 
active service from March 1977 to March 1980, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate his appeal and all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained by the RO.

2.  The appellant's service from March 1977 to July 1982 was 
terminated by a discharge under conditions other than 
honorable, but an administrative decision determined that the 
appellant's initial period of obligated service from March 
23, 1977, to March 22, 1980, was under honorable conditions 
and that service between March 23, 1980, and July 30, 1982, 
was considered to be under dishonorable conditions.

3.  The appellant was convicted at a summary court martial of 
possession of marijuana in March 1981 and was absent without 
leave (AWOL) from January 6, to May 22, 1982.

4.  The appellant was not insane at the time of the 
commission of the offenses that lead to his other than 
honorable discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service 
between March 23, 1980, and July 30, 1982, is a bar to VA 
benefits, except health care.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal because the requirements of the VCAA have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

First, the VA has a duty under the VCAA to notify a claimant 
and representative of any information and evidence needed to 
substantiate and complete a claim.  Collectively, the August 
1998 administrative decision, the Statement of the Case and 
Supplemental Statement of the Case issued in connection with 
the appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  In addition, at a hearing before a 
hearing officer at the RO in October 2000 the appellant, his 
representative and the Hearing Officer extensively discussed 
the evidence of record and the hearing officer informed the 
appellant of the type of evidence which would aid in 
substantiating his claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
relevant portions of the appellant's service personnel 
records have been obtained and are associated with the claims 
file.  These records appear to be the only relevant and 
probative evidence pertaining to the appellant's claim, and 
indeed are dispositive of the claim presented for appellate 
review.  The Board acknowledges that the appellant's service 
medical records are not associated with the claims file, but 
for reasons which will be explained below, the Board believes 
that those records are not necessary for purposes of this 
appeal.  While the appellant made reference at his personal 
hearing to additional personnel records he claimed to have in 
his possession, the Hearing Officer advised him to submit 
such records, but no additional records were forthcoming.  
The appellant and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.  Accordingly, the Board finds 
that the VA has done everything reasonably necessary to 
assist the appellant and that no further action is necessary 
to satisfy the requirements of the VCAA.  Consequently, the 
case is now ready for appellate review.

The evidence reflects that the appellant had service from 
March 1977 to July 1982 and was discharged from service under 
other than honorable conditions.  Information provided to the 
VA indicates that the appellant enlisted on March 23, 1977, 
and was eligible for a complete separation on March 22, 1980.  
The appellant reenlisted on February 26, 1980, for a period 
of four years.  Service records reflect that the appellant 
was convicted at a summary court martial of possession of 
marijuana on or about March 24, 1981, and that he was AWOL 
between January 6 and May 22, 1982.  

Since there were no instances of misconduct during the 
appellant's first period of obligated service between March 
23, 1977, and March 22, 1980, that service is considered 
honorable and is not at issue in this appeal.  It is the 
character of the appellant's service between March 23, 1980, 
and July 30, 1982, that is the subject of this appeal.

The appellant contends, as to the two instances of 
misconduct, that his conviction for possession of marijuana 
was overturned on appeal and that there were compelling 
circumstances to warrant his prolonged unauthorized absence.  
He asserts that his service was otherwise honest, faithful 
and meritorious.  The Board finds however, that the evidence 
of record does not support these contentions.

As to the appellant's contention that his conviction for 
possession of marijuana was overturned on appeal, service 
personnel records provided to the VA do not substantiate this 
contention.  The appellant was invited to submit personnel 
records which he claimed to have in his possession which 
would demonstrate that his conviction was overturned, but he 
failed to do so.  In any event, the Board finds that even 
were this conviction shown to have been overturned the 
appellant's prolonged unauthorized absence between January 6 
and May 21, 1982, would be sufficient to demonstrate willful 
and persistent misconduct.

Under 38 C.F.R. § 3.12(a) pension, compensation or dependency 
and indemnity compensation is not payable unless the period 
of service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  Section 3.12(b) states that a discharge or 
release from service under one of the conditions specified is 
a bar to payment of benefits unless it is found that a person 
was insane at the time of committing the offense.

Under 38 C.F.R. § 3.12(c)(6) VA benefits are to be denied by 
reason of a discharge under other than honorable conditions 
as a result of an absence without leave for a continuous 
period of at least 180 days.  However, the regulation applies 
to any person awarded an honorable or general discharge prior 
to August 8, 1977, under one of the programs listed in 
38 C.F.R. § 3.12.  Since the appellant was not awarded an 
honorable or general discharge prior to October 8, 1977, and 
did not have a continuous period of absence without leave of 
at least 180 days this provision is not applicable in this 
case. See Winter v. Principi, 4 Vet. App. 29, 31 (1993)

The provisions of 38 C.F.R. § 3.12(d) provide that a 
discharge or release because one of the offenses specified is 
considered to have been issued under dishonorable conditions.  
Subparagraph (4) spells out the criteria for one of those 
offenses, specifically willful and persistent misconduct.  
That subparagraph specifies that this included a discharge 
under other than honorable conditions, if it is determined 
that it was persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

Given the plain language of the regulation, it is obvious 
that any other than honorable discharge will be a bar to the 
receipt of benefits if it is determined that the discharge 
was based upon willful and persistent misconduct.  The Board 
finds, even without consideration of the conviction by a 
summary court marital for possession of marijuana the 
appellant's period of AWOL between January 6, 1982, and May 
22, 1982, in excess of 130 days, constituted willful and 
persistent misconduct.  

It is clear that the appellant's absence without leave was 
willful.   The appellant testified that he made a conscious 
and deliberate decision not to return to his unit at the end 
of his authorized leave to attend to a family emergency.  See 
Transcript at 3, 9, and 13.  The Board further finds that the 
length of time the veteran was absent without leave 
constituted a severe offense under the Uniform Code of 
Military Justice (UCMJ) and, by analogy, persistent.  See 
Winter v. Principi, 4 Vet. App. 29, 32 (1993) ("The BVA 
correctly determined that the UCMJ views AWOL in excess of 30 
days as a severe offense, punishable by confinement for up to 
one year and the issuance of either a bad conduct or 
dishonorable discharge.  [Citations omitted]").  Indeed, in 
the appellant's request for discharge for the good of the 
service signed by him in June 1982 he acknowledges that 
charges had been preferred against him which authorize the 
imposition of a bad conduct or dishonorable discharge.

As for the reason for the appellant's prolonged absence 
without leave, the appellant does not contend that he was 
insane at the time of the commission of the offenses which 
led to his other than honorable discharge.  Thus, the 
appellant's service medical records would not aid him in 
establishing his claim for benefits based on his second 
period of service.  Indeed, the appellant's commanding 
officer indicated in records pertaining to the appellants 
administrative discharge that there did not appear to be any 
reasonable ground to believe that the appellant was, at the 
time of his misconduct, mentally defective, deranged or 
abnormal.  In fact, the appellant contends that when he went 
AWOL he was needed to attend to a family emergency.

However, the appellant testified at his personal hearing that 
his father had suffered a stroke in 1978, approximately 4 
years prior to the beginning of the appellant's period of 
AWOL, and approximately 2 years prior to the date of his 
reenlistment.  The record does not demonstrate why the 
appellant could not have attended to a family emergency upon 
his separation following his initial enlistment in March 1980 
nor has he explained his failure to contact military 
authorities or to work through official channels in 1982 
regarding his family situation.  Furthermore, the Board would 
observe that the appellant candidly testified "I had such a 
bad time in Germany that I didn't want to go back.  I thought 
with the, I thought with the six-month period that I would be 
reassigned to a, reassigned to another unit."  Transcript at 
13.  The appellant was then asked by his representative 
whether he felt like he would have went back earlier if he 
didn't have to care for his father the appellant responded, 
"I was caring for my father but I did not want, they would 
not give me the transfer and I did not want to go back to the 
same unit."  Transcript at 15.

Based on this evidence, the Board finds that the appellant's 
discharge from service between March 23, 1980, and July 30, 
1982, is under conditions which are considered dishonorable 
for VA purposes.  The appellant's period of unauthorized 
absence between January 6, to May 21, 1982, constituted 
willful and persistent misconduct and constitutes a bar to VA 
benefits, except health care.  The appellant's first period 
of service between March 23, 1977, to March 22, 1980, is 
considered honest, faithful and meritorious and is not a bar 
to any VA benefits.  Accordingly, the appeal is denied.


ORDER

The appellant's discharge from service between March 23, 
1980, to July 30, 1982, is a bar to VA benefits except health 
care, and the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

